183 S.E.2d 276 (1971)
12 N.C. App. 397
Gilbert KENNEDY, trading and doing business as Home Furniture Co.
v.
F. D. TARLTON.
No. 7119DC578.
Court of Appeals of North Carolina.
September 15, 1971.
*277 H. Wade Yates, and John N. Ogburn, Jr., Asheboro, for plaintiff appellee.
Ottway Burton, Asheboro, for defendant appellant.
HEDRICK, Judge.
By his first assignment of error, defendant contends the court committed prejudicial error in not sustaining his objection to plaintiff's counsel's reading portions of the amended pleadings in his argument to the jury.
In jury trials the whole case as well of law as of fact may be argued to the jury. G.S. § 84-14; Brown v. Vestal, 231 N.C. 56, 55 S.E.2d 797 (1949).
The trial judge has large discretion in controlling and directing the argument of counsel, but this does not include the right to deprive a litigant of the benefit of counsel's argument when it is confined to the proper bounds and is addressed to material facts of the case. Puett v. Caldwell & N. Railroad, 141 N.C. 332, 53 S.E. 852 (1906).
We hold that the court did not commit prejudicial error by allowing counsel for plaintiff, over defendant's objection, to read portions of the final pleadings upon which the case was tried in his argument to the jury. Jackson v. Jones, 1 N.C.App. 71, 159 S.E.2d 580 (1968). This assignment of error is without merit.
We have carefully considered defendant's three remaining assignments of error and find them to be without merit.
In the trial below we find no prejudicial error.
No error.
MALLARD, C. J., and CAMPBELL, J., concur.